Title: From George Washington to Edward Hand, 4 July 1783
From: Washington, George
To: Hand, Edward


                        
                            Sir
                            Head Quarters July 4th 1783
                        
                        The Return of Hazen’s Regt mentioned in your Letter of this date cannot be accepted, as no intimation has
                            ever been given from Authority that the promotions in question have taken place—and until such official information shall
                            be received no Notice can be taken of them, as I have already informed the Inspector of the Army in answer to his request
                            to know in what manner the Persons said to be promoted are to be borne on the last Muster Rolls which have been taken of
                            that Corps.
                        I shall immediately apply to Congress, and obtain certain information whether the promotions have actually
                            been made or not. I am Sir With great regard Your Most Obedt Servt
                        
                            Go: Washington

                        
                    